PER CURIAM.
We reverse the trial court’s denial of appellant’s motion for relief pursuant to Florida Rule of Criminal Procedure 3.850, as the attachments to the order of denial do not conclusively refute two of the grounds appellant has raised. Accordingly, we remand for an evidentiary hearing only as to the following issues: (1) whether defendant’s counsel’s disavowal of a voluntary intoxication defense during closing argument constitutes ineffective assistance; and (2) whether counsel was deficient in failing to follow through on the expert’s pretrial recommendation for further consultation on appellant’s mental status. As to the other issue raised by appellant, we affirm.
STONE, C.J., and DELL and POLEN, JJ., concur.